Greeebaum, J. (concurring).
The omission of the terms and prices of the goods mentioned in the order is unusual in such an instrument and significant, in the light of the explanation of the defendants, of an incomplete expression of the real agreement between the parties. Considered in this aspect the parol proof as to the conditions under which the *180order was given would not be inconsistent with the contention of defendants that they were not to pay for the goods unless they succeeded in effecting sales of them.
The judgment should be affirmed.
Judgment affirmed.